482 F.2d 1378
UNITED STATES of America, Plaintiff-Appellee,v.Abdul Lateef ISUMAN, Defendant-Appellant.
No. 73-1879Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 11, 1973.

Jack V. Eskenazi, court-appointed, Federal Public Defender, Miami, Fla., Michael Doddo, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Robert C. Byrne, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant Isuman was convicted by a jury of importing six and one-half pounds of marijuana in violation of 21 U.S.C. Sec. 952(a).  He was fined $500 and sentenced to imprisonment of ten months with a two-year special parole.


2
Appellant did not surrender on the date set for execution of the sentence and is presently a fugitive.  Under these circumstances, we decline to adjudicate the merits of this case.  This appeal is dismissed.  Molinaro v. New Jersey, 396 U.S. 365, 90 S. Ct. 498, 24 L. Ed. 2d 586 (1970).


3
Appeal dismissed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I